Title: From Thomas Jefferson to the Senate and the House of Representatives, 16 January 1804
From: Jefferson, Thomas
To: Senate, and House of Representatives


               
                  To the Senate and House of Representatives     
                        of the United States. 
               
               In execution of the act of the present session of Congress, for taking possession of Louisiana, as ceded to us by France, & for the temporary government thereof, Governor Claiborne of the Missisipi territory, & Genl. Wilkinson were appointed Commissioners to recieve possession. they proceeded with such regular troops as had been assembled at Fort Adams, from the nearest posts, and with some militia of the Missisipi Territory, to New Orleans. to be prepared for any thing unexpected which might arise out of the transaction, a respectable body of militia was ordered to be in readiness in the states of Ohio, Kentucky & Tenissee, & a part of those of Tennissee was moved on to the Natchez. no occasion however arose for their services. our Commissioners, on their arrival at New Orleans, found the province already delivered by the Commissaries of Spain to that of France, who delivered it over to them on the 20th. day of December, as appears by their Declaratory act accompanying this. Governor Claiborne being duly invested with the powers heretofore exercised by the Governor & Intendant of Louisiana, assumed the government on the same day, and, for the maintenance of law & order, immediately issued the proclamation & address now communicated.
               On this important acquisition, so favorable to the immediate interests of our Western citizens, so auspicious to the peace & security of the nation in general, which adds to our country territories so extensive & fertile, & to our citizens new brethren to partake of the blessings of freedom & self-government, I offer to Congress, and our country, my sincere congratulations.
               Th: JeffersonJan. 16. 1804.
            